MILLER, Judge.
David Perovich appeals the trial court judgment dismissing his exceptions of no right and no cause of action to the proposed adoption of his twelve year old son by the maternal grandparents. We remand on finding no final judgment in the record and no allegation of irreparable injury.
The judgment rejecting the father’s exceptions is an interlocutory judgment. LSA-C.C.P. art. 1841. An appeal from an interlocutory judgment will not be considered unless it “may cause irreparable injury.” LSA-C.C.P. art. 2083. Finding no allegation of irreparable injury, we re*344mand the case for trial on the merits. We express no opinion as to the trial court’s ruling on the exceptions. Costs of this appeal are taxed to appellant David Perovich.
Remanded.